PER CURIAM.
Upon consideration of the motion for extension of time for filing respondent’s brief, the Court has examined the petition and cross-petition for certiorari in this cause and the supporting record and briefs of the parties. It appearing that the petitions fail to allege any ground for invoking this Court’s jurisdiction under Article V of the Florida Constitution, F.S.A., it is
Ordered that said petitions be, and they are hereby,
Dismissed.
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.